12 U.S. 363 (1814)
8 Cranch 363
THE FRANCES, BOYER, MASTER. (Gillespie's claim.)
Supreme Court of United States.
March 12, 1814.
*364 JONES, for the Claimant.
PINKNEY, for the captors.
Absent... . LIVINGSTON, J.
*371 MARSHALL, Ch. J. delivered the opinion of the Court as follows:
Colin Gillespie, a naturalized American citizen residing in Glasgow, claimed sundry goods, shipped on his own account, as his property. This claim depends entirely on his national character, and is decided in the case of the Venus.
The sentence of the Circuit Court, condemning the property of the Claimant, is affirmed.